NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       NOV 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: LARRY TEVIS; NANCY TEVIS,                No. 16-60063

             Debtors.                           BAP No. 15-1111
______________________________

LARRY TEVIS; NANCY TEVIS,                       MEMORANDUM*

                Appellants,

 v.

CALIFORNIA DEPARTMENT OF
VETERANS AFFAIRS; JAN P. JOHNSON,
Chapter 13 Trustee,

                Appellees.

                          Appeal from the Ninth Circuit
                           Bankruptcy Appellate Panel
              Taylor, Jury, and Dunn, Bankruptcy Judges, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Larry Tevis and Nancy Tevis appeal pro se from a judgment of the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Bankruptcy Appellate Panel (“BAP”) affirming the bankruptcy court’s judgment

dismissing their adversary proceeding for failure to prosecute. We have

jurisdiction under 28 U.S.C. § 158(d). We review de novo BAP decisions, and

apply the same standard of review that the BAP applied to the bankruptcy court’s

ruling. Boyajian v. New Falls Corp. (In re Boyajian), 564 F.3d 1088, 1090 (9th

Cir. 2009). We affirm.

      The bankruptcy court did not abuse its discretion by dismissing appellants’

adversary proceeding because the bankruptcy court properly applied the factors for

determining whether to dismiss a case for failure to prosecute, and its findings are

supported by the record. See Moneymaker v. CoBen (In re Eisen), 31 F.3d 1447,

1451 (9th Cir. 1994) (setting forth standard of review and five factors considered

when determining whether to dismiss a bankruptcy proceeding for failure to

prosecute).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We reject as without merit appellants’ contention that the BAP violated due

process.

      AFFIRMED.




                                          2                                   16-60063